



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Naderi v. Naderi,









2012 BCCA 16




Date: 20120116

Docket:
CA038987

Between:

Samira Naderi

Respondent

(Plaintiff)

And

Ali Safar Naderi

Appellant

(Defendant)




Before:



The Honourable Madam Justice Newbury





The Honourable Mr. Justice K. Smith





The Honourable Mr. Justice Tysoe




On appeal from: 
Supreme Court of British Columbia, April 1, 2011
(
Naderi v. Naderi
, 2011 BCSC 405, New Westminster Registry E33431)




Counsel for the Appellant:



Kathleen J. MacDonald





The Respondent appeared in person









Place and Date of Hearing:



Vancouver, British
  Columbia

November 29, 2011





Place and Date of Judgment:



Vancouver, British
  Columbia

January 16, 2012









Written Reasons by:





The Honourable Mr. Justice K. Smith





Concurred in by:





The Honourable Madam Justice Newbury

The Honourable Mr. Justice Tysoe








Reasons for Judgment of the Honourable
Mr. Justice K. Smith:

[1]

Following a summary trial conducted in the Supreme Court pursuant to
Rule 11-3 of the
Supreme Court Family Rules
, B.C. Reg. 169/2009,
the Honourable Madam Justice Loo ordered that the parties to this appeal be
divorced; made orders concerning custody, guardianship, and access in respect
of the children of the marriage; and ordered a division of family assets
pursuant to Part 5 of the
Family Relations Act
, R.S.B.C. 1996, c. 128.
Her reasons for judgment are indexed as 2010 BCSC 1161.

[2]

The judgment was pronounced on August 18, 2010. On January 25,
2011, the appellant, Mr. Ali Safar Naderi, filed an application to vary
the judgment in several respects. On February 17, 2011, before the
application came on for hearing, the respondent, Ms. Samira Naderi, had
the form of judgment settled by the Registrar and duly entered. The judgment
contained the following orders, among others:

1.

Samira Naderi will have sole conduct of the sale of the matrimonial home
...

2.

The parties shall list the Matrimonial Home for sale.

3.

Samira Naderi shall have exclusive occupancy of the Matrimonial home
until it is sold.

4.

Unless the parties agree on a contract of sale of the Matrimonial Home,
the sale must be approved by the Court.

5.

Pursuant to Part 5 of the
Family Relations Act
, the non-pension
family assets that have not been divided by the parties are to be divided
equally.

[3]

Among other orders, Mr. Naderis notice of application sought the
following:

1.         Requesting to vary the order of Honourable Madam
Justice Loo made on 18Aug2010 such that Claimant is granted sale conduct of the
matrimonial home located at 1559 Tangle wood lane Coquitlam.

2.         Requesting to vary the order of Honourable Madam
Justice Loo made on 18Aug2010 such that either Respondent or Claimant not
entitled to purchase the Matrimonial home.

3.         Requesting an order such that Respondent pay the
Claimant financial damage for not following the court orders about sale conduct
of the Matrimonial home.



7.         Requesting for an order that $12,065 company share
payable to plaintiff from her former employer constitutes a family asset.



9.         Requesting for an
order that $2500 joint account debt carried over from during the marriage
constitutes a family debt and it should be paid off by both party.

[4]

Mr. Naderis application came on for hearing before the trial judge in
chambers on February 25, 2011. Both parties were self-represented. The
judge reserved judgment on the application and gave reasons for judgment on April 1,
2011. They are indexed as 2011 BCSC 405. She made several orders, of which the
following are relevant to this appeal:

1.         Ms. Naderi may purchase Mr. Naderis one-half
interest in the former matrimonial home on the basis of the house being valued
at $669,000. ... The parties will share equally the commission and
disbursements, the mortgage debt, and Mr. Naderi will be responsible for
or debited one-half the mortgage payments Ms. Naderi has made from April 29,
2009 to the closing.



6.         Ms. Naderi will pay Mr. Naderi $1,727.37 for
her former employers company shares.



8.         There will be a
declaration that Ms. Naderi has adequately contributed to repayment of the
joint family debt.

[5]

The judge commenced her reasons concerning the sale of the matrimonial
home by stating she would deal with requests 1 to 3 in Mr. Naderis notice
of application together. She observed that she had awarded conduct of sale to
Ms. Naderi and that Ms. Naderi had engaged a realtor, who listed the
property for sale at $669,000 on September 6, 2010 after doing a market
comparison and reviewing the July 1999 property appraisal. Then, she said,

[6]        Ms. Naderi wants
to purchase Mr. Naderis one-half interest in the house. The following day
and through [the realtor] she made an unconditional offer to Mr. Naderi to
purchase his interest in the house based on the list price. Mr. Naderi
refused her offer; he thought that the list price was too low. As a result,
there were more than 13 showings of the house between September 9 and 13,
and two offers: one offer was for the asking price of $669,000, and the other
offer was for $660,000. Mr. Naderi was not told about either of the offers
because he had already rejected Ms. Naderis offer at $669,000, and the
other offer was lower.

[6]

The judge followed these remarks with several findings of fact based on
Ms. Naderis evidence respecting her efforts to market the property. Then,
she said,

[13]      Mr. Naderis insistence that the house is worth
$740,000 is unrealistic, and he has not provided an appraisal to support this
assertion. ...

...

[15]      There will be an order
that Ms. Naderi may purchase Mr. Naderis one-half interest in the
former matrimonial home on the basis of the house being valued at $669,000. ...

[7]

Thus, the judge did not adjudicate Mr. Naderis application to vary
the order for conduct of sale. Rather, she granted an order that Ms. Naderi
could purchase his interest.

[8]

Mr. Naderi contends that the order entitling Ms. Naderi to purchase
his interest in the home on the basis of a valuation of the whole at $669,000
was made without any application by Ms. Naderi for such an order and that
he had no proper notice that such an order would be sought nor any opportunity
to adduce expert evidence of value or make submissions in respect of the order.
He submits this was a denial of natural justice and that in consequence the
order is a nullity and must be set aside.

[9]

By virtue of
Family Rules
10-1(1) and 10-5(1)(a),
Family Rule
10-6 governed the application. Subrules 10-6(2)(a), (3)(a), and (6)(a)
stipulate that a party wishing to apply under Rule 10-6 must file a notice of
application in prescribed form specifying the orders sought and must serve the
notice of application and supporting evidence on the party to be affected by
the orders.

[10]

Ms. Naderi concedes that she did not file and serve a notice of
application as required by the Rules. However, she says, Mr. Naderi was
not prejudiced by this failure because he knew she intended to request the
order that was granted. She refers to her application response and her
affidavit sworn February 17, 2011, which she filed on February 17,
2011 and delivered to Mr. Naderi before the hearing. In her application
response, she stated, under Part 4: Factual Basis,

1.         I have exhausted all the option to sale the
matrimonial house.  I listed the house for sale and have been very
accommodating to show the house for viewing.

2.         I would like to buy
Mr. Naderis interest in the matrimonial house ....

In her affidavit, she deposed,
among other things,

28.       I am asking to buy Mr. Naderis interest in
the house. ...

...

41.       I am asking to purchase
Mr. Naderis interest in the matrimonial home at fair value less the real
estate commission fees and cost of repairs. ...

[11]

At the outset of the application hearing, following introductions and a
short discussion of proper procedural requirements, the following dialogue
occurred:

THE COURT:  All right. Now, the first orders youre
seeking relate to the sale of the matrimonial home.

MR. NADERI:  Yes, Your Honour.

THE COURT:  Now, my question
to you is why are you opposed to Ms. Naderi purchasing your interest in the
matrimonial home when thats the normal way or
the usual way
that these things are handled?

[12]

Mr. Naderi responded that he rejected Ms. Naderis offer to
purchase his interest because it was well below the price, the fair price of
the house. The judge asked, Well... do you have a formal appraisal that
indicates that the price should be higher? Mr. Naderi referred to copies
of multiple listing advertisements exhibited to his affidavit of four other
properties he considered to be comparables. The judge replied to the effect
that she lacked the expertise to evaluate them and said, Youre... going to
have to provide an opinion from an appraiser to indicate that the fair market
value of the house is higher than what any purchaser has been prepared to offer
to pay for the house.

[13]

The hearing then continued to its conclusion and, as I have noted, the
judge reserved judgment and delivered her reasons on April 1, 2011.

[14]

On April 28, 2011, Mr. Naderi filed his notice of appeal in this
Court and an application in the Supreme Court to stay proceedings on the order.

[15]

On this appeal, he applies for leave to adduce as new evidence his
affidavit sworn October 7, 2011 in which he deposes that he served the notice
of appeal and stay application materials on Ms. Naderi on April 28,
2011 when they attended for a settlement of the judges order; that on April 29,
2011 Ms. Naderi obtained an
ex parte
order from the Honourable
Mr. Justice Blok authorizing a registrar to execute a Form A
Land
Title Act,
R.S.B.C. 1996, c. 250, freehold transfer of Mr. Naderis
interest to her in accordance with the judges order entitling her to purchase
the interest; that pursuant to the
ex parte
order Master Keighley
executed a Form A transfer of the property to Ms. Naderi; that the
transfer was duly registered in the Land Title Office; that Ms. Naderi
paid him $133,578.64 pursuant to a statement of adjustments approved without
notice to him by Master Keighley; and that his stay application was
subsequently heard on June 3, 2011 and was dismissed. Mr. Naderi has
exhibited copies of the
ex parte
order of Mr. Justice Blok,
the
Land Title Act
Form A freehold transfer, and the statement of
adjustments to his affidavit.

[16]

Mr. Naderi also seeks leave to adduce as fresh evidence the written
appraisal report of a licenced real estate appraiser retained by him in June
2011. In her report, the appraiser opined that the market value of the
matrimonial home as of June 20, 2011 was $775,000.

[17]

Since I have concluded that the order for the purchase by Ms. Naderi
of Mr. Naderis interest in the matrimonial home is a nullity and must be
set aside, it is not necessary to consider the proposed new evidence or the
proposed fresh evidence and I would not admit either.

[18]

Mr. Naderi had no proper notice that an order for the sale of his
interest to Ms. Naderi might be made on the hearing of his application. As
mentioned, Ms. Naderi did not file a notice of application setting out
that she would seek an order to purchase Mr. Naderis interest as required
by the procedures stipulated in
Family Rule
10-6. Lawyers understand
that procedural prerequisites are not always enforced by judges and that orders
are often made in chambers that were not expressly sought in the underlying
notice of application. Mr. Naderi, however, was not represented by a
lawyer. He conducted his application himself. As an in-person litigant, he
could not be expected to know that an order for the sale of his interest in the
property might be made on the hearing of his application to vary the order for
conduct of sale when such an order was not sought in the documentary filings
required by the applicable
Family Rules
. Lay litigants are entitled to
expect the procedural rules will be followed.

[19]

It was apparent that the reason Mr. Naderi was seeking conduct of
sale was that he believed Ms. Naderi had not properly exposed the property
to the market. In particular, it was his position that the property was worth
considerably more than the price for which she had listed it and on which she
had based her offer to him. It was his position as well that Ms. Naderis
evidence was not reliable, that because she wanted to purchase his interest
from the outset she had marketed the property in such a way as to keep the
price down. Had he known the judge might actually order a sale of his interest
based on the listing price, he would surely have either adduced evidence to
attempt to support his position or, if he was unable to do so in the few days
between receiving Ms. Naderis responding materials and the hearing,
sought an adjournment to allow him an opportunity to marshal such evidence. The
judge recognized the importance of evidence of value to support Mr. Naderis
position when she told him he would have to provide an appraisal opinion. It
appears she was satisfied the value of the property was $669,000 on the basis
of Ms. Naderis evidence of its exposure to the market. However, Mr. Naderi
questioned the reliability of Ms. Naderis evidence and the judge should
not have decided this issue without allowing Mr. Naderi an opportunity to
adduce expert appraisal evidence.

[20]

In
A.L.M. v. K.H.
, 2004 BCSC 1420, Madam Justice C. Lynn
Smith dealt with a mothers appeal from a Master who had ordered interim access
to a father greater than the scheduled access he specifically sought in his
notice of motion. She found the mother had been prejudiced in having had no
opportunity to consider her position and to provide evidence bearing on the
access that was awarded. Her following remarks are apt in these circumstances:

[30]      The principle that a party has the right to know
the case to be met is well established. As Wilson J. stated in
Borsato
v. Basra
,[2000] B.C.J. No. 2855,
2000
BCSC 1898
at para. 5:

... the real test as to the validity of an interlocutory
notice of motion is whether it gives the legal entities to whom it is directed
reasonable notice of the application against them, and what is being sought in
that application.

Wilson J. relied on
Bache Halsey Stuart Shields Inc. v.
Charles Estate
, (1982), 140 D.L.R. (3d) 378 (B.C.S.C.)

where
Spencer J. observed (at para. 5) that a party, particularly an
unrepresented party, ought not to be left to guess at the relief which the
plaintiff will seek but should have his attention drawn specifically to what it
is that the chambers judge will be asked to do.

[
3
1]      I
agree with the proposition stated in those two cases that any question arising
on the application must be limited to questions raised by the specific form of
the notice of motion and does not extend to questions which go substantially
beyond the motion.

[21]

In
Bache Halsey Stuart Shields Incorporated v. Charles
(1982),
140 D.L.R. (3d) 378 (B.C.S.C.), the defendant, who had filed an appearance to
the writ of summons, did not appear on a motion for an order striking out his
statement of defence on the ground it disclosed no reasonable defence or,
alternatively, for an order that the proceeding continue as if no appearance
had been entered or defence filed. The chambers judge not only struck out the
defendants statement of defence but went on to grant judgment against him. The
defendant subsequently applied to set aside the judgment on the ground it was
granted without jurisdiction. Mr. Justice Spencer agreed. He said, at
379-80,

... Apart from being a breach of the rules, however, there
is, in my opinion, a broader basis upon which the impugned order may be
attacked. It was a judgment given without notice to the defendant and therefore
under circumstances where he was deprived of his right to be heard. Such a
judgment is contrary to the rules of natural justice and is, in my opinion,
capable of being declared a nullity for that reason rather than being treated
merely as an irregularity for a breach of the rules.

...

... I simply say that a defendant, particularly an unrepresented
defendant, ought not to be left to guess at the relief which the plaintiff will
seek but should have his attention drawn specifically to what it is that the
chambers judge will be asked to do. Here the defendant was never told but was
left to guess whether the chambers judge would be asked to give judgment after
the defence was struck out.

I therefore order
that the default judgment against the defendant Dobell in this case be declared
to be a nullity and be set aside.

[22]

I agree with those remarks and, in my view, that is the appropriate
order to make here. I would declare the order that Ms. Naderi could
purchase Mr. Naderis interest in the property a nullity and set it aside
on the basis that it was made in breach of the rules of natural justice, that is,
without notice and without giving Mr. Naderi an opportunity to be heard.

[23]

Although I would set the order for sale aside, I will comment on one
aspect of the order. Mr. Naderi also appeals the ancillary order that the
parties will share equally the commission and disbursements, the mortgage
debt, and Mr. Naderi will be responsible for or debited one-half the
mortgage payments Ms. Naderi has made from April 29, 2009 to the closing
on the ground they were made without jurisdiction since the judge was
functus
officio
.

[24]

Once the trial judgment was entered on February 17, 2011, the judge
became
functus officio
with respect to final orders she had made, with
limited exceptions. The rule has been stated many times. In
Harrison v.
Harrison
, 2007 BCCA 120, Chief Justice Finch, writing for the Court,
expressed it in this way:

[28]      The scope of a trial judges discretion to vary an
order after pronouncement depends on whether a formal order has been entered.
So long as the order remains unentered, the judge retains an unfettered discretion
to re-open the matter. That discretion should be used sparingly:
Sykes v.
Sykes
(1995), 6 B.C.L.R. (3d) 296 (C.A.). Although this discretion is
sometimes treated as part of the discretion granted by Rule 41(24), the Slip
Rule, it is in fact a common law discretion recognized by this Court in
Clayton
v. British American Securities Ltd.
, [1934] 3 W.W.R. 257, [1935] 1 D.L.R.
432.

[
29
]      Once
an order has been entered, however, the court which made the order is
functus
officio
with respect to the issues therein:
Piyaratana Unnanse et al v.
Wahareke Sonuttara Unnanse et al
, [1950] 2 W.W.R. 796 (P.C.). Once the
judge is
functus
, the power to re-visit an order is much narrower. 
Generally speaking, that power is confined to making corrections or amendments
in two situations: first, under Rule 41(24) of the
Supreme Court Rules
[now Rule 13-1(17) of the
Supreme Court Civil Rules
and Rule 15-1(18) of
the
Supreme Court Family Rules
] where there has been a slip in drawing
up the order or where a matter should have been but was not adjudicated upon;
and second, where there has been an error in expressing the manifest intention
of the court:
Buschau v. Rogers Communications Inc.
, 2004 BCCA 142; see
also
Chandler v. Alberta Association of Architects
, [1989] 2 S.C.R. 848.

[25]

Commission and disbursements are matters of adjustment on a sale and are
normally payable as incidents of the sale. If the order were valid, they would
have been within the judges authority under
Family Rule
15-8(3)(h),
which authorizes the court to fix commission and other costs and expenses resulting
from a court-ordered  sale. However, the order that the purchase price of Mr. Naderis
interest be reduced by a portion of the mortgage payments made by Ms. Naderi
stands on a different footing.

[26]

The Courts jurisdiction to deal with debts incurred for family purposes
is found in s. 65(1)(f) of the
Family Relations Act
, which
authorizes judicial reapportionment of family assets on the basis of fairness:
see
Stein v. Stein
, 2008 SCC 35 at paras. 6-13. As the Court noted,
equality of treatment requires that both family assets and debts incurred for
family purposes be taken into account and, if an equal division of assets would
be unfair having regard to liability for family debt, the division can be
adjusted to achieve fairness by way of a compensating payment pursuant to s. 66(2)(c)
of the
Act
.

[27]

Thus, had the trial judge considered an equal division of family assets
would be unfair because Ms. Naderi had contributed disproportionately to
the mortgage payments, she could have ordered Mr. Naderi to make a compensating
payment pursuant to s. 66(2)(c) to remedy the unfairness. However, the
judge dismissed Ms. Naderis claim for reapportionment of family assets
based on her payment of the mortgage instalments and other matters (at paras. 60,
62 of her reasons at trial) and ordered that the family assets be divided
equally (see order 5 at para. 2 above). As a result, the judge was
functus
officio
on the issue of reapportionment of family assets and the order
reconciling the mortgage payments was made without jurisdiction.

[28]

In his appeal of order 6, Mr. Naderi submits the judge failed to
adjudicate the issues surrounding repayment of a loan from Ms. Naderis
former employer to finance her education and the division of the proceeds of
the employers repurchase of Ms. Naderis shares in the company.
Accordingly, he contends, the judge had jurisdiction to deal with these matters
on his application to vary the trial judgment.

[29]

The judge dealt with them in this way:

[23]      Using the parties line
of credit, in December 2005 Ms. Naderi purchased shares in her former
employer for $12,065. The line of credit was paid off when the parties
remortgaged the house in January 2008. When Ms. Naderi terminated her
employment in May 2009 to begin work for her current employer, she was required
to sell back the shares for $11,935, and repay her employer $8,480.26 for her
education expenses. Ms. Naderi agrees to pay Mr. Naderi one-half of
the $3,454.74 difference, or $1,727.37. There will be an order that
Ms. Naderi will pay Mr. Naderi $1,727.37.

[30]

As I understand Mr. Naderis submission, the shares were a family asset
and, pursuant to the order for equal division of family assets, he was entitled
to share equally with Ms. Naderi in the price she received when she sold
them to her former employer. In his submission, the employers loan to Ms. Naderi
for her education expenses was her responsibility and the judge erred in
deducting the repayment in part from his share of the price of the shares.
Further, he submits, Ms. Naderi did not lead sufficient evidence to prove
she had repaid the loan. Accordingly, he argues, the judge erred in ordering
Ms. Naderi to pay him only $1,727.37 when she should have awarded him
$5,967.50.

[31]

Ms. Naderi responds that the education loan was taken out for a family purpose
 to enable her to earn a higher income to be contributed to the household
income. She submits that the use of the loan proceeds to finance her education
allowed the parties to use other funds to meet household expenditures. Accordingly,
she argues, the judge did not err in dividing the proceeds of the sale of the
shares equally between them net of the repayment of the education loan.

[32]

As I see it, the judge was here dealing with the equal division of a
family asset (the purchase price of the shares) that should have been taken
into account at the trial. I agree with Mr. Naderi that she had
jurisdiction to do so under the exception to the general rule:
Harrison
,
supra
, at para. 29. However, there was evidence before the judge
that supports Ms. Naderis position and I am not persuaded that the judge
made any error in disposing of the issue as she did.

[33]

Finally, Mr. Naderi asks us to set aside order 8 and to substitute an
order that Ms. Naderi pay him $1,250, representing one-half of a $2,500
overdraft on the parties joint bank account. Alternatively, he asks for an
order simply setting aside the declaration so that he may pursue his claim in
an action for contribution without having to face an issue-estoppel defence. He
refers to
Moore v. Moore
, 1988 CarswellBC 809 at para. 14, [1988]
B.C.J. No. 740 (S.C.), in this regard, where it was observed that a court
may order a spouse to pay compensation for a debt for which the spouses are
jointly liable in order to adjust the division of family assets but need not do
so because the spouse retains the right to seek contribution. He contends the
judge had jurisdiction to deal with a division of responsibility for this debt
because it should have been adjudicated at the trial and submits the judge
misapprehended the evidence when she concluded that Ms. Naderi had
adequately contributed to repayment of the joint family debt (at paras. 25-27).

[34]

I would not accede to Mr. Naderis submission. The judge could have
dealt with this matter at trial by way of a compensating payment pursuant to s. 66(2)(c)
of the
Act
but, as explained above in respect of Ms. Naderis claim
for equalization of the mortgage payments, the judge became
functus officio
on the question of division of family assets once her order that family assets
be divided equally was perfected by entry. Thus, she no longer had jurisdiction
to deal with liability for this debt and the declaration is a nullity. I would
therefore simply set it aside.

[35]

For those reasons, I would allow the appeal of orders 1 and 8. I would
set aside the order for the purchase by Ms. Naderi of Mr. Naderis
interest in the matrimonial home and set aside the declaration that Ms. Naderi
had adequately contributed to repayment of the joint family debt. I would remit
Mr. Naderis application to vary the order for conduct of sale to the
Supreme Court. Finally, I would dismiss the appeal of order 6.

The Honourable Mr.
Justice K. Smith

I agree:

The Honourable Madam Justice
Newbury

I agree:

The Honourable Mr. Justice
Tysoe


